DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and species Ia.(B) position; Ib.(A) palladium, platinum, and gold; and Ic.(B) palladium, platinum, and gold in the reply filed on 2/23/21 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 

It is presumed that the “and includes” clause is directed to the film structure. Therefore, the sensitive layer and cap layer are considered as further elements of the film structure. 
	It is noted that the term “on” in the last paragraph of claim 1 does specify where on the sensitive layer the cap layer is located. Furthermore, the “when” clause is directed to condition that is never required to occur. 
	The claims are directed to an apparatus not a process of use. There is no requirement that the sensitive layer ever be used in any process at all, including in a process in which it is exposed to and absorbs any gas. 
	It is noted that the gas mentioned in the claim is not a structural element of the claimed apparatus. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The broad, unclaimed, and unspecified gas (and hydrogen molecule of claim 5) is a material intended/can be used with (worked upon) the claimed apparatus. 
	In claim 1, it is presumed that the conditional clause, is intended to be directed to establishing that the film structure is deformable; the ability of the film structure to deform if/upon the condition of the when clause occurring. Therefore, as to the last paragraph of claim 3 and in view of the elected species, it is presumed that applicant intends for the movable 
	As to claims 5 and 9, it is noted that as stated above, there is no requirement for the apparatus to be used with, exposed to any gas nor anything else. Therefore, the “brings about…” clauses are directed to possible, intended, and/or conditional occurrences/results. There is no requirement that any step of catalysis ever occur nor the cap layer and amorphous material (of the sensitive layer) ever be exposed to any hydrogen molecule for the possibility of such stated result of catalysis, dissociation of a hydrogen molecule occurring.
	It is noted that the term “element” employed in claims 5-6 and 9 is relatively broad. As to claim 6, anything with the cap layer can be considered as an “element”. It is presumed that claim 6 means that the cap layer 24 and sensitive layer 23 both comprise a same, common “element” (material). Instead, of the “element” itself being a single structure that is simultaneously  contained in (extends between, from, in..) the cap layer and sensitive layer. If the later, it would appear that the (structural) element is not “contained” in either of such recited layers.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is structurally required of the electrode for it to be considered as fixed. See remarks above.  According to the specification and drawings, the fixed electrode 32 is attached to on a top surface of a bottom structure 10. However, there is no such bottom structure positively claimed as element of the invention. Therefore, it is unclear how one can have a “fixed electrode” as an element of the invention without requiring a bottom structure 10. It is noted that further claimed structures are require the existence/presence of the bottom structure 10 for such further claimed structures to exist. It is unclear how the invention as claimed in claims 1-10 can exist without the bottom structure 10 being an element of the invention. If applicant disagrees, it is hereby requested that applicant provide for where such an apparatus as claimed is described and illustrated in the originally filed application.    
  	As to claim 1, it is unclear what the phrase “forms a cavity inside of the film structure” is meant to modify, the fixed electrode or the film structure. If the latter, it is unclear if applicant is attempting to claim that the film structure actually comprises, contains a cavity within or if the phrase is directed to what can occur in the future. Clarification is requested. It is noted that specification can drawings only describe cavity 40 that is not actually formed in (the interior of) the film structure. The specification and drawings describe and illustrate the cavity 40 as existing between the bottom structure 10 and the film structure 20, base layer 21. (paragraphs 0020, 0024; and further Figures of the corresponding US publication). Therefore, the claim(s) as 
	Furthermore, it is noted that the term “predetermined” does not provide for any further structural limitation of the unclaimed gas. No one, nor anything is required to determine any gas prior to the occurrence of anything. Any gas can be considered as “predetermined”. 
The term "sensitive" in claims 1-2, 4, and 6 is a relative term which renders the claim indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what is structurally required of the layer for it to be considered as “sensitive”. What may considered as sensitive to one person may not be considered as such to another and vice versa.
As to claim 3, it is unclear what is structurally meant by the phrase “provided with” because the phrase does not require the movable electrode to movable relative to the film structure (nor any other positively claimed element) nor be attached to or any structural connection to the film structure (nor any other positively claimed element). Therefore, it is unclear where the movable electrode located, required to be movable relative to what and attached to relative to the film structure, fixed electrode, and any other prior positively claimed structures.
As to claim 4, it is unclear what is structural meant by and required by the phrase,  “functions as a movable electrode”. If applicant is attempting establish that the sensitive layer is movable relative something and actually is an electrode. Then the claim should clearly state such. Furthermore, the term “facing” does not provide for any specific structural relationship. It is noted that the phrase “covers the fixed electrode” as in claim 1 does is not necessarily the same as facing phrase. However, if any portion of the “sensitive” layer is determined as being directed, exposed to, etc. any portion of the fixed electrode, will satisfy the limitation of the “facing” phrase.  
It is noted that the specification does not describe nor do the drawing illustrate that the sensitive layer 23 being present without any other layer being present between the sensitive layer 23 nor any openings in such in-between layers such that as sensitive layer 23 (nor any portion of such sensitive layer) is exposed to (facing) the fixed electrode 32 that is on a top surface of the bottom structure 10 (not claimed). Therefore, as stated above it is unclear what is structurally required, constitutes, and is considered as “facing” as recited in claim 4. The sensitive layer is not nor comprises the movable electrode 31. Therefore, it is unclear what is structurally required and structurally meant by the “functions as…” clause in claim 4.  Clarification is requested.  See also remarks above.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the bottom surface 10 being present as an element of the invention, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The specification, while being enabling for an apparatus that is defined by the presence of a bottom structure 10, does not reasonably provide enablement for an apparatus comprising the elements as provided for in claims 1-10 because a number of the claimed elements are defined by, dependent upon the presence of a bottom structure 10.  There is no indication nor description of an apparatus as claimed without the bottom structure 10 being present, an element of the apparatus. See remarks/explanations above. Furthermore, it is noted that there no description/illustration of the apparatus absent an intermediate (adhesion) layer 22 and base layer 21 as provided for in claim 1.  Therefore, it is unclear how the invention of claim 1  can exist as claimed and function as intended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apparatus existing absent a bottom structure 10 and the further specified layers being absent as provided for/indicated by  the “facing” clause; element(s) of the cap layer and metal, amorphous material (of the sensitive layer);  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ikehashi et al., US 10,281,444.
Ikehashi  discloses a gas detection device. The device comprises a substrate 10, a fixed electrode 41 attached on the substrate 10; a moveable/deformable film structure 20 in response to absorbing gas that can include a hydrogen absorption material 22 (sensitive layer) and a cap layer 22 (figure 1A-B) or 23 (Figure 6, 14) on the sensitive layer 22; , and  a cavity 30 is between the substrate 10 and film structure 20 (see figures and descriptions thereof, for example column 4). The material of the hydrogen absorption material film 22 is preferably selected from palladium (Pd), an alloy containing palladium (Pd), an alloy containing titanium (Ti), and an alloy containing lanthanum (La). (claims 1, 4, and 9-10; column 4, lines 54-60).
As to claim 3, the device comprises a movable electrode on the film structure 20 and that faces the fixed electrode. (Figures 14-15).
As to claims 5-7, the cap film layer 23 can comprise a silicon nitride film (SiN film), a gold film (Au film), a platinum film (Pt film), or the like. (column 6, lines 53-55). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi et al., US 10,281,444 as applied above.
Ikehashi does specify that the amorphous material is metallic glass.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
However, the reference discloses the use of metallic materials and various Si compounds. 
It would have been with in the predictability knowledge and skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the amorphous material may comprise the various metals in the form of metallic glass. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798